 



EXHIBIT 10.43
SUMMARY OF DIRECTOR COMPENSATION
OF
AMERIGAS PROPANE, INC.,
General Partner of
AMERIGAS PARTNERS, L.P.
October 1, 2006
(Annualized Rate)

         
Annual retainer for non-management directors
Additional annual retainer for Audit
  $ 65,000  
 
       
Committee members (other than the Chairman)
Additional annual retainer for Audit
    10,000  
 
       
Committee Chairman
    15,000  

The Directors are also offered employee rates on propane purchases. The General
Partner reimburses directors for expenses incurred by them (such as travel
expenses) in serving on the Board and Committees. The General Partner determines
all expenses allocable to the Partnership, including expenses allocable to the
services of directors.

 

